Case: 19-60830      Document: 00515455007         Page: 1    Date Filed: 06/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-60830                             June 17, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

YARTNEY GREER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CR-39-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Yartney Greer pleaded guilty in 2014 to possession of a firearm by a felon
in violation of 18 U.S.C. § 922(g).           He was sentenced to 46 months of
imprisonment and three years of supervised release; he also was ordered to
pay a $1,500 fine. On September 2, 2016, Greer began serving his term of
supervised release. Prior to the expiration of his supervised release, Greer was
charged with violating the terms by: (1) being arrested and charged in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60830     Document: 00515455007      Page: 2    Date Filed: 06/17/2020


                                  No. 19-60830

November 2017 with possession of a weapon by a convicted felon, possession of
marijuana, and two motor vehicle offenses; (2) providing a urine sample
positive for marijuana use in March 2018; and (3) failing to pay the court-
ordered fine. In October 2019, his supervised release was revoked, and he was
sentenced to 14 months of imprisonment and 22 months of supervised release.
      Now, he challenges the revocation of his supervised release, arguing that
the district court erred when it admitted the hearsay statement of a witness,
Devon Gatson, who did not testify at the revocation hearing, without making
a judicial finding of good cause to deny Greer’s interest in confrontation and
cross-examination of Gatson. He contends that he had a substantial interest
in confronting Gatson’s alleged statement that Greer knew that a gun was in
the van and had moved it.
      A preserved Confrontation Clause objection is reviewed de novo, subject
to harmless error analysis. United States v. McCormick, 54 F.3d 214, 219
(5th Cir. 1995). At a revocation hearing, a defendant has the due-process right
“to refute and challenge adverse evidence to assure that the court’s relevant
findings are based on verified facts.” United States v. Grandlund, 71 F.3d 507,
509-10 (5th Cir. 1995); see Morrissey v. Brewer, 408 U.S. 471, 488-89 (1972)
(holding that “the minimum requirements of due process” in a parole
revocation proceeding include “the right to confront and cross-examine adverse
witnesses”).
      “Determining whether good cause exists requires ‘weigh[ing] the
defendant’s interest in confrontation of a particular witness against the
Government’s proffered reasons for pretermitting the confrontation.’” United
States v. Jimison, 825 F.3d 260, 263 (5th Cir. 2016) (alteration in original)
(quoting United States v. Minnitt, 617 F.3d 327, 333 (5th Cir. 2010)). “[A]
district court is required to make ‘an explicit, specific finding of good cause’ for



                                         2
    Case: 19-60830     Document: 00515455007     Page: 3   Date Filed: 06/17/2020


                                  No. 19-60830

not allowing confrontation of a particular witness.” Jimison, 825 F.3d at 263
(citation omitted). While a failure to make a good cause finding “may require
reversal in most instances, . . . [such a failure] may be found to be harmless
error where good cause exists, its basis is found in the record, and its finding
is implicit in the court’s rulings.” Grandlund, 71 F.3d at 510 (footnote omitted).
      The record shows that the district court made no attempt to weigh
Greer’s interest in cross-examining Gatson against the Government’s interest
in preventing Gatson’s cross-examination. Jimison, 825 F.3d at 264. However,
as the Government notes, the district court stated that it would have made the
same finding that Greer possessed the firearm without Gatson’s alleged
statement. The Government argues that any error is harmless because the
district court specifically stated that its decision to find a supervised release
violation based on Greer’s possession of a firearm could be based on other facts,
including Greer’s own statement, without regard to Gatson’s hearsay
statement.
      Although the district court initially cited Gatson’s statement in its
ruling, the district court later stated that it would make the same ruling
without reliance on Gatson’s statement, based on Greer’s statement to Officer
Ward that he attempted to conceal the gun. Greer does not challenge the
sufficiency of the evidence supporting revocation without reliance on Gatson’s
statement, specifically stating that the issue is not one of sufficiency of the
evidence. We determine that it was harmless error for the district court to
admit the hearsay statements without a finding of good cause where properly
admitted evidence supported the district court’s ruling. See Minnitt, 617 F.3d
at 335-36.
      AFFIRMED.




                                        3